 



Exhibit 10(q)
NORTHROP GRUMMAN CORPORATION

NON-EMPLOYEE DIRECTORS EQUITY PARTICIPATION PLAN
As Amended and Restated January 1, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
       
ARTICLE 1—Introduction
    1  
Section 1.01. Purpose
    1  
Section 1.02. Effective Date
    1  
 
       
ARTICLE 2—Definitions
    1  
Section 2.01. Accrual
    1  
Section 2.02. Annual Accrual
    1  
Section 2.03. Annual Retainer Fee
    1  
Section 2.04. Board
    1  
Section 2.05. Change in Control
    1  
Section 2.06. Common Stock
    1  
Section 2.07. Company
    1  
Section 2.08. Conversion Date
    1  
Section 2.09. Debilitating Illness
    1  
Section 2.10. Director
    1  
Section 2.11. Dividend Equivalent
    1  
Section 2.12. Electing Outside Director
    2  
Section 2.13. Equity Participation Account
    2  
Section 2.14. Fair Market Value Of The Common Stock
    2  
Section 2.15. Outside Director
    2  
Section 2.16. Participant
    2  
Section 2.17. Plan
    2  
Section 2.18. Retired Outside Director
    2  
Section 2.19. Retirement Plan
    2  
Section 2.20. Special Accrual
    2  
Section 2.21. Surviving Spouse
    2  
Section 2.22. Total Disability
    3  
Section 2.23. Unit
    3  
Section 2.24. Year Of Service
    3  
 
       
ARTICLE 3—Participation
    3  
Section 3.01. In General
    3  
 
       
ARTICLE 4—Entitlement To Benefits
    3  
Section 4.01. Normal Benefit
    3  
Section 4.02. Partial Benefit
    4  
Section 4.03. Change in Control Benefit
    4  
Section 4.04. Better-Of Benefit
    4  
Section 4.05. Surviving Spouse Benefit
    4  
Section 4.06. Other Participants
    4  

 



--------------------------------------------------------------------------------



 



         
ARTICLE 5—Amount Of Benefit
    4  
Section 5.01. Normal Benefit Amount
    4  
Section 5.02. Partial Benefit Amount
    4  
Section 5.03. Change in Control Benefit Amount
    5  
Section 5.04. Better-Of Benefit Amount
    5  
 
       
ARTICLE 6—Accounts
    5  
Section 6.01. Equity Participation Accounts
    5  
Section 6.02. Annual Accruals
    5  
Section 6.03. Special Accruals
    6  
Section 6.04. Conversion Of Accruals Into Units
    6  
Section 6.05. Dividend Equivalents
    6  
Section 6.06. Change in the Common Stock
    6  
Section 6.07. Benefit Accrual Freeze Effective June 1, 2005
    6  
 
       
ARTICLE 7—Distributions
    7  
Section 7.01. In General
    7  
Section 7.02. Amount of Installments
    8  
Section 7.03. Conversion of Units into Dollars
    8  
Section 7.04. T-Bond Election
    8  
Section 7.05. Payment to a Trust
    9  
 
       
ARTICLE 8—Miscellaneous Provisions
    9  
Section 8.01. Amendment And Termination
    9  
Section 8.02. Plan Unfunded
    9  
Section 8.03. No Assignments
    9  
Section 8.04. No Double Payment
    10  
Section 8.05. No Other Rights
    10  
Section 8.06. Successors of the Company
    10  
Section 8.07. Law Governing
    10  
Section 8.08. Actions By Company
    10  
Section 8.09. Plan Representatives
    10  
Section 8.10. Construction
    10  
 
       
APPENDIX A—Change In Control Benefits
    11  
Section A.01. In General
    11  
Section A.02. Change In Control
    11  
Section A.03. Override by Board
    12  
Section A.04. February, 1998 Vote
    12  
Section A.05. Vesting at Change in Control
    12  
Section A.06. Limitation on Amendment Authority
    12  

2



--------------------------------------------------------------------------------



 



ARTICLE 1
Introduction
     Section 1.01. Purpose. The purposes of the Plan are to enable the Company
to attract and retain outstanding individuals to serve as non-employee directors
of the Company, and to further align the interests of non-employee directors
with the interests of the other shareholders of the Company by making the amount
of the compensation of non-employee directors dependent in part on the value and
appreciation over time of the Common Stock of the Company.
     Section 1.02. Effective Date. This restatement of the Plan is effective as
of January 1, 2008. The Plan was originally effective March 19, 1997.
ARTICLE 2
Definitions
     The following terms when used and capitalized in the Plan will have the
following meanings:
     Section 2.01. Accrual. Any dollar amounts credited to the Equity
Participation Account, including any Special Accrual, Annual Accruals,
Additional Accruals and Dividend Equivalents.
     Section 2.02. Annual Accrual. This is defined in Section 6.02.
     Section 2.03. Annual Retainer Fee. That fixed amount paid to Directors
exclusive of travel expenses, meeting fees, committee fees, or any other similar
remuneration.
     Section 2.04. Board. The Board of Directors of the Company.
     Section 2.05. Change in Control. This is defined in Sections A.02-A.04.
     Section 2.06. Common Stock. The Common Stock of the Company.
     Section 2.07. Company. Northrop Grumman Corporation.
     Section 2.08. Conversion Date. The date the Outside Director’s service as a
member of the Board terminates for any reason, including death.
     Section 2.09. Debilitating Illness. Any physical or mental condition which
renders an individual unable to carry on the normal duties of his or her active
business career.
     Section 2.10. Director. A member of the Board.
     Section 2.11. Dividend Equivalent. An amount equal to the cash dividend per
share which is payable on any dividend payment date for the Common Stock.

 



--------------------------------------------------------------------------------



 



     Section 2.12. Electing Outside Director. An Outside Director participating
in the Retirement Plan who, at the inception of this Plan, elected to terminate
participation in the Retirement Plan and to participate in this Plan instead.
     Section 2.13. Equity Participation Account. An unfunded bookkeeping account
maintained by the Company for a Participant to which amounts are credited under
the Plan.
     Section 2.14. Fair Market Value Of The Common Stock. This is determined as
follows:
     (a) for relevant Accruals and Conversion Dates that occur on or before
February 18, 1998, the closing price of a share of Common Stock as reported on
the composite tape for securities listed on the New York Stock Exchange (the
“Exchange”) for the date in question. If no sales of Common Stock were made on
the Exchange on that date, the closing price of a share of Common Stock as
reported on said composite tape for the preceding day on which sales of Common
Stock were made on the Exchange shall be substituted; and
     (b) for relevant Accruals and Conversion Dates that occur after
February 18, 1998, the average of the daily closing prices of a share of Common
Stock as reported on the composite tape for securities listed on the Exchange
for the 20 trading days (counting as trading days only days on which sales of
Common Stock are reported) ending with the date in question.
     Section 2.15. Outside Director. A Director who is not a common law employee
of the Company.
     Section 2.16. Participant. Each current or former Outside Director eligible
for benefits under the Plan who has not yet received a complete distribution of
his or her benefits under the Plan, other than a former Outside Director who
terminated service with the Board without any entitlement to benefits under
Sections 4.01-4.03.
     Section 2.17. Plan. The Northrop Grumman Corporation Non-Employee Directors
Equity Participation Plan.
     Section 2.18. Retired Outside Director. An Outside Director whose service
as a member of the Board for any reason has terminated and who is entitled to
receive a distribution.
     Section 2.19. Retirement Plan. The Northrop Grumman Corporation Board of
Directors Retirement Plan.
     Section 2.20. Special Accrual. This is defined in Section 6.03.
     Section 2.21. Surviving Spouse. A person who:

  (a)   was legally married to the Participant for at least one year prior to
the date the Participant ceases to serve on the Board (including death while
serving on the Board), and     (b)   outlives the deceased Participant by at
least 30 calendar days,

2



--------------------------------------------------------------------------------



 



to the extent he or she is not prevented from receiving benefits under the Plan
by a court order or property settlement at the time payments would otherwise be
due.
     Section 2.22. Total Disability. Total disability as defined in the Northrop
Grumman Long-Term Disability Insurance Plan.
     Section 2.23. Unit. An equivalent to a share of Common Stock, which is the
denomination into which all dollar Accruals to any Equity Participation Account
are to be converted.
     Section 2.24. Year Of Service. A 12-consecutive-month period of service as
an Outside Director.
ARTICLE 3
Participation
     Section 3.01. In General. A Director is eligible to participate in the Plan
if he or she:
     (a) becomes an Outside Director after March 19, 1997, or
     (b) is an Electing Outside Director.
ARTICLE 4
Entitlement To Benefits
     Section 4.01. Normal Benefit. Each Participant who terminates service on
the Board will be entitled to receive a benefit under Section 5.01 if he or she
satisfies (a) or (b):
     (a) He or she completes at least three consecutive Years of Service.
     (b) He or she retires from the Board as a result of Total Disability or a
Debilitating Illness.
     Notwithstanding any provision of the Plan to the contrary, a Participant
that terminates service on the Board without satisfying either (a) or (b) above
will be entitled to receive a benefit under Section 5.01 if:
     (i) He or she terminated service on the Board for the sole purpose of
pursuing or accepting a position (whether appointed, elected, or otherwise) with
a federal, state, or local governmental entity or for some other purpose that is
determined by the Company to constitute public service; and
     (ii) He or she recommences service on the Board as an Outside Director
within a reasonably practicable period following the termination of, or
termination of the pursuit of, the governmental or public service position and
the Participant’s total service before and after the

3



--------------------------------------------------------------------------------



 



termination and recommencement of service on the Board, when aggregated, equals
at least three Years of Service.
     Section 4.02. Partial Benefit. A Participant will be entitled to receive a
partial benefit under Section 5.02 if:
     (a) he or she terminates service on the Board prior to completing three
consecutive Years of Service, and
     (b) his or her termination occurs because he or she will have attained age
70 prior to the Annual Meeting of Shareholders.
     Section 4.03. Change in Control Benefit. A Participant who is not entitled
to benefits under Section 4.01 will be entitled to receive a Change in Control
benefit under Section 5.03 if the conditions described in Appendix A are met.
     Section 4.04. Better-Of Benefit. A Participant entitled to a benefit under
Sections 4.01-4.03 will be entitled to “better-of” benefits under Section 5.04
if he or she:
     (a) was a Participant in the Plan and a current Outside Director as of
March 1, 1998, and
     (b) terminates service on account of death, Debilitating Illness or Total
Disability.
     Section 4.05. Surviving Spouse Benefit. Upon a Participant’s death, his or
her Surviving Spouse, if any, will be eligible to receive the remainder of the
payments due the Participant. If there is no Surviving Spouse, all payments will
cease.
     Section 4.06. Other Participants. No benefits will be paid with respect to
a Participant who terminates service with the Board unless the eligibility
conditions of Section 4.01, 4.02 or 4.03 are satisfied.
ARTICLE 5
Amount Of Benefit
     Section 5.01. Normal Benefit Amount. The normal benefit amount is the full
balance of the Participant’s Equity Participation Account.
     Section 5.02. Partial Benefit Amount. The partial benefit amount is the
Participant’s Equity Participation Account multiplied by a fraction.
     (a) The numerator of the fraction is the number of the Participant’s
completed consecutive Years of Service and the denominator is three.
     (b) For purposes of (a), completed Years of Service include completed
months of service (rounded up to the nearest month) expressed as a fraction of a
year to the nearest quarter.

4



--------------------------------------------------------------------------------



 



     Section 5.03. Change in Control Benefit Amount. The Change in Control
benefit is equal to the full balance of the Participant’s Equity Participation
Account.
     Section 5.04. Better-Of Benefit Amount. A Participant entitled to
“better-of” benefits will have his or her benefits determined under this Section
if that would result in greater benefits than those provided under
Sections 5.01-5.03, as applicable.
     (a) The benefit under this Section equals the benefit the Participant would
receive (if any) if he or she were a participant under the Retirement Plan.
     (b) If a Participant would not be entitled to any benefit under the
Retirement Plan (e.g., because he or she failed to meet the five years of
service requirement), this Section will not provide any alternative benefits.
     (c) The Retirement Plan benefit will be considered greater for purposes of
this Section if the present value of the projected Retirement Plan benefit is
greater than the Participant’s balance in his or her Equity Participation
Account at the Conversion Date.
     (d) For purposes of determining the present value of the Retirement Plan
benefit, the following assumptions will be used:
          (1) An interest rate assumption of 6.5% will be used.
          (2) No mortality factor will be applied. The Participant will be
assumed to get all payments before dying.
          (3) The Annual Retainer Fee used by the Retirement Plan will be
assumed to remain constant for all future years.
ARTICLE 6
Accounts
     Section 6.01. Equity Participation Accounts. An Equity Participation
Account will be maintained for each Participant having an amount to his or her
credit under the Plan. The account will keep track of Accruals and payments for
a Participant’s benefit.
     Section 6.02. Annual Accruals. On each March 19, the Company will credit an
amount equal to 50% of the Annual Retainer Fee in effect on that date (an
“Annual Accrual”) to the Equity Participation Account of each Participant who
provided a full Year of Service in the immediately preceding 12-month period.
     (a) No accrual will be made for any Outside Director who has provided at
least ten consecutive Years of Service.
     (b) Participants who have provided less than a full Year of Service for the
immediately preceding 12-month period will receive a pro rated portion of the
normal Annual Accrual based on their months of service for the period (rounded
up to the nearest month) divided by 12.

5



--------------------------------------------------------------------------------



 



     Section 6.03. Special Accruals. As of March 19, 1997, the Company credited
to the Equity Participation Account of each Electing Outside Director a special,
one-time credit (a “Special Accrual”). The dollar amount of the Special Accrual
was equal to the present value (calculated at a 6.5% discount rate) of the
accrued benefits of an Electing Outside Director under the Retirement Plan.
     Section 6.04. Conversion Of Accruals Into Units. Each Accrual will be
converted into Units by dividing the dollar amount of the Accrual by the Fair
Market Value of the Common Stock on the day the Accrual is made. Units will be
calculated and recorded in Equity Participation Accounts rounded to the third
decimal place.
     Section 6.05. Dividend Equivalents. On each date on which cash dividends
are paid on shares of the Common Stock, Equity Participation Accounts will be
credited with one Dividend Equivalent for each Unit credited to such Account.
     (a) Each fraction of a Unit will be credited with a like fraction of a
Dividend Equivalent on such date.
     (b) Dividend Equivalents credited to each Equity Participation Account will
be converted into Units by dividing the dollar amount of the Dividend Equivalent
by the Fair Market Value of the Common Stock on the date the Dividend Equivalent
is accrued.
     Section 6.06. Change in the Common Stock. In the event of any stock
dividend, stock split, recapitalization, distribution of property, merger,
split-up, spin-off, or other change affecting or distribution with respect to
the Common Stock of the Company (other than cash dividends), the Units in each
Account will be adjusted in the same manner and proportion as the change to the
Common Stock.
     Section 6.07. Benefit Accrual Freeze Effective June 1, 2005.
Notwithstanding any other provision of this Plan, no further Accruals shall be
credited to any Participant’s Equity Participation Account under this Plan at
any time after May 31, 2005; provided, however, that Dividend Equivalents will
continue to be credited to a Participant’s Equity Participation Account after
such date in accordance with Section 6.05. Accordingly, each Participant shall
be entitled to the benefit he or she earned under this Plan through and
including May 31, 2005, but, except with respect to Dividend Equivalents, shall
not be credited with any additional Accruals or other benefits following May 31,
2005. No person shall become a Participant under this Plan at any time after
May 31, 2005. Notwithstanding the foregoing provisions, a Participant shall
continue to be credited with Years of Service for periods of service as an
Outside Director after May 31, 2005.”

6



--------------------------------------------------------------------------------



 



ARTICLE 7
Distributions
     Section 7.01. In General.
     (a) All distributions of Equity Participation Accounts to Participants will
be made in cash.
     (b) The Equity Participation Account of each Retired Outside Director will
be paid in a number of annual installments equal to the number of full Years of
Service for which benefits have been accrued (not to exceed ten), subject to
(e).
     (c) Payments will commence on the 20th business day following the
Conversion Date for such Equity Participation Account.
     (d) Notwithstanding (c), all Section 409A Payments shall commence on the
20th business day following a Participant’s Separation from Service. However, if
a Participant is a Key Employee as of his Separation from Service, payment shall
commence on the first day of the seventh month following the date of his
Separation from Service (or, if earlier, the date of his death). Amounts
otherwise payable to the Participant during such period of delay shall be
accumulated and paid on the first day of the seventh month following the
Participant’s Separation from Service, along with interest on the delayed
payments. Interest shall be computed using the retroactive annuity starting date
rate in effect under the Northrop Grumman Pension Plan on a month-by-month basis
during such delay (i.e., the rate may change in the event the delay spans two
calendar years).
     For purposes of this Section, the following terms shall have the meanings
indicated below:
Affiliated Company. The Company and any other entity related to the Company
under the rules of section 414 of the Code. The Affiliated Companies include
Northrop Grumman Corporation and its 80%-owned subsidiaries and may include
other entities as well.
Code. The Internal Revenue Code of 1986, as amended.
Key Employee. An employee treated as a “specified employee” under Code section
409A(a)(2)(B)(i) of the Company or an Affiliated Company (i.e., a key employee
(as defined in Code section 416(i) without regard to paragraph (5) thereof)) if
the Company’s or an Affiliated Company’s stock is publicly traded on an
established securities market or otherwise. The Company shall determine in
accordance with a uniform Company policy which participants are Key Employees as
of each December 31 in accordance with IRS regulations or other guidance under
Code section 409A, provided that in determining the compensation of individuals
for this purpose, the definition of compensation in Treas. Reg. §
1.415(c)-2(d)(3) shall be used. Such determination shall be effective for the
twelve (12) month period commencing on April 1 of the following year.

7



--------------------------------------------------------------------------------



 



     Section 409A Payments. Payments related to Plan benefits that were not
earned and vested as of December 31, 2004 within the meaning of Code section
409A and official guidance thereunder.
     Separation from Service. A “separation from service” within the meaning of
Code section 409A.
     (e) All payments will cease no later than:
          (1) upon the death of the Surviving Spouse, or
          (2) if there is no Surviving Spouse, upon the death of the
Participant.
     Any payment that would have been payable to the Participant or a Surviving
Spouse absent death that is not payable as a result of this subsection (e) shall
be forfeited.
     Section 7.02. Amount of Installments. Each installment will be in an amount
equal to the total dollar value of the Equity Participation Account as of the
payment date divided by the number of installments remaining to be paid.
     Section 7.03. Conversion of Units into Dollars. The total dollar value of
the Equity Participation Account will be determined by multiplying the number of
Units then in the account by the Fair Market Value of the Common Stock on the
payment date. The number of Units in the account will be reduced by the Unit
equivalent of each payment.
     Section 7.04. T-Bond Election: If a Participant makes an election under
this section, the amount of each payment will be determined under this section
rather than under Section 7.03. The timing and number of payments will still be
determined under Section 7.01.
     (a) Account Balance: If a Participant makes an election under this section,
his or her Equity Participation Account will be converted to a deemed principal
amount at the Conversion Date which will earn deemed interest on the remaining
balance. The Account will be increased for deemed interest and reduced for
payments made. The Account will no longer be based on the value of the Common
Stock.
     (b) Initial Principal Amount: The initial principal amount for any
Participant will be determined on the Conversion Date by multiplying the number
of Units in the Participant’s Equity Participation Account by the Fair Market
Value of the Common Stock on the Conversion Date.
     (c) Initial Payment: The initial payment will be equal to the Initial
Principal Amount divided by the total number of installments to be paid.
     (d) Later Payments: Each annual installment after the Initial Payment will
be equal to the remaining Account balance at the applicable payment date divided
by the number of remaining installments.

8



--------------------------------------------------------------------------------



 



     (e) Interest Credits: Interest will be credited on the amount remaining
after the Initial Payment and future account balances at the rate specified in
(f), compounded daily.
     (f) T-Bond Rate: The interest rate will be equal to the average interest
rate on 10-year U.S. Treasury bonds for the 52 weeks ending immediately prior to
the applicable payment date.
     (g) Elections: An election under this subsection may be made only by
delivering a written election of this T-Bond option to the Secretary of Northrop
Grumman Corporation (or its successor), on a form specified by the Secretary:
          (1) no later than March 1, 1998, in the case of Participants who were
Outside Directors as of February 18, 1998, or
          (2) no later than 30 days after becoming an Outside Director with
respect to Participants who become Outside Directors after March 1, 1998.
After the relevant date in (1) or (2), an election (or failure to make an
election) under this Section will become irrevocable.
     Section 7.05. Payment to a Trust. The Participant may elect that payments
under this Article be made to a trust. Any payments due will be made to the
trust as long as the election by the Participant remains in effect.
ARTICLE 8
Miscellaneous Provisions
     Section 8.01. Amendment And Termination. The Board may at any time, or from
time to time, amend or terminate the Plan.
     (a) No such amendment or termination may reduce Plan benefits which accrued
prior to the amendment or termination without the prior written consent of each
person entitled to receive benefits under the Plan who is adversely affected by
such action.
     (b) The amendment and termination power of this Section is also subject to
the provisions of Section A.06.
     Section 8.02. Plan Unfunded. The Plan is unfunded. Benefits under the Plan
represent only a general contractual conditional obligation of the Company to
pay in accordance with the provisions of the Plan.
     Section 8.03. No Assignments. All payments under the Plan will be made only
to the Participant, to his or her Surviving Spouse, or to any trust designated
by the Participant under Section 7.05. The right to receive payments under the
Plan may not otherwise be assigned or transferred by, and is not subject to the
claims of creditors of, any Participant or his or her Surviving Spouse.

9



--------------------------------------------------------------------------------



 



     Section 8.04. No Double Payment. This Section applies if, despite the prior
Section, with respect to any Participant (or his or her Surviving Spouse), the
Company is required to make payments under this Plan to a person or entity other
than the proper payees described in the Plan. In such a case, any amounts due
the Participant (or his or her Surviving Spouse) under this Plan will be reduced
by the actuarial value of the payments required to be made to such other person
or entity.
     (a) Actuarial value will be determined using the following actuarial
assumptions specified by Treas. Reg. § 1.417(e)-1(d)(2)-(4) (or any successor
regulation). The stability period will be one calendar month and the lookback
month will be the second calendar month preceding the stability period.
     (b) In dividing a Participant’s benefit between the Participant and another
person or entity, consistent actuarial assumptions and methodologies will be
used so that there is no increased cost to the Company on an actuarial basis.
     Section 8.05. No Other Rights. Neither the establishment of the Plan, nor
any action taken under it, will in any way obligate the Company to nominate an
Outside Director for re-election or continue to retain an Outside Director on
the Board or confer upon any Outside Director any other rights with respect to
the Company.
     Section 8.06. Successors of the Company. The Plan will be binding upon any
successor to the Company, whether by merger, acquisition, consolidation or
otherwise.
     Section 8.07. Law Governing. The Plan will be governed by the laws of the
State of California.
     Section 8.08. Actions By Company. Any powers exercisable by the Company
under the Plan will be utilized by written resolution adopted by the Board or
its delegate. The Board may by written resolution delegate any of the Company’s
powers under the Plan and any such delegations may provide for subdelegations,
also by written resolution.
     Section 8.09. Plan Representatives. Those authorized to act as Plan
representatives will be designated in writing by the Board or its delegate.
     Section 8.10. Construction. The Plan shall be construed and interpreted to
comply with section 409A of the Internal Revenue Code. Notwithstanding
Section 8.01 above, the Company reserves the right to amend the Plan to the
extent it reasonably determines is necessary in order to preserve the intended
tax consequences of the Plan in light of section 409A and any regulations or
other guidance promulgated thereunder.

10



--------------------------------------------------------------------------------



 



APPENDIX A
Change In Control Benefits
     Section A.01. In General. This Appendix provides for accelerated vesting of
benefits in the event of a Change of Control.
     Section A.02. Change In Control. Except as provided in Sections A.03 and
A.04, a Change in Control occurs under any of the following circumstances:
     (a) Any “person” as such term is used in Sections 13(d)(3) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (“Exchange Act”) or any
successor provisions, other than a trustee or other fiduciary holding securities
under any other employee benefit plan of the Company or an Affiliate, becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act or any
successor provisions), directly or indirectly, of securities of the Company
representing fifteen percent (15%) or more of the combined voting power of the
Company’s then outstanding securities (unless the event causing the fifteen
percent (15%) threshold to be crossed is an acquisition of securities directly
from the Company).
     (b) During any period of two consecutive years, “Continuing Directors”, as
described in (2), cease for any reason to constitute at least a majority of the
Board.
          (1) The period of two consecutive years does not include any period
prior to the adoption of this Plan on March 19, 1997.
          (2) The term “Continuing Directors”, for purposes of this Appendix,
means:
               (A) individuals who at the beginning of the two-consecutive-year
period constitute the Board, and
               (B) any new director whose nomination by the Board or election by
the Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-consecutive-year period or whose election or nomination for election was
previously so approved. This clause (B) does not include a director designated
by a person who has entered into an agreement with the Company to effect a
transaction described in (a) or (c) of this Section.
     (c) The shareholders of the Company approve a merger or consolidation of
the Company with any other corporation, but only if the transaction closes or is
otherwise effectuated. This subsection (c) does not cover a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 80% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation.

11



--------------------------------------------------------------------------------



 



     (d) The shareholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition of the Company or all
or substantially all of the Company’s assets, but only if the transaction closes
or is otherwise effectuated.
     Section A.03. Override by Board. Transactions described in the previous
Section do not constitute Changes in Control if, immediately prior to the change
in ownership, merger, consolidation, sale or other disposition, liquidation or
change in the Board, the Board shall pass a resolution approved by a vote of the
majority of the Continuing Directors to the effect that it has determined that
such transaction does not constitute a Change in Control within the intention of
this definition. In addition, if a Change in Control has occurred, no subsequent
event shall result in another Change in Control.
     Section A.04. February, 1998 Vote. No Change in Control will be deemed to
have occurred by virtue of the vote of shareholders on February 26, 1998 to
merge with Lockheed Martin Corporation unless and until that merger closes.
     Section A.05. Vesting at Change in Control. Any Participant serving as an
Outside Director at the time of a Change in Control will immediately become
entitled to Change in Control benefits under Section 5.03. Actual payment of
benefits will not commence until termination of his or her service in accordance
with Section 7.01.
     Section A.06. Limitation on Amendment Authority. The Plan may not be
amended, terminated, or otherwise modified or interpreted to eliminate, reduce
or defer Change in Control benefits with respect to the circumstances described
in Section A.02(c) or (d), between the date of the shareholder vote and the
closing or other effectuation of the transaction. This Section is not intended
to reduce the Board’s authority under Section A.03.

12